
	
		II
		112th CONGRESS
		2d Session
		S. 2586
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty
		  on certain subassemblies for measuring equipment for
		  telecommunications.
	
	
		1.Certain subassemblies for measuring
			 equipment for telecommunications
			(a)In generalHeading 9902.23.88 of the Harmonized Tariff
			 Schedule of the United States (relating to subassemblies containing one or more
			 printed circuit assemblies for instruments or apparatus for measuring or
			 checking electrical quantities, such instruments or apparatus specially
			 designed for telecommunications) is amended by striking the date in the
			 effective period column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			
